Citation Nr: 1217548	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  11-02 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to service connection for a chronic cardiopulmonary disorder to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Seattle, Washington, Regional Office which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both a bilateral foot disorder and a left heel and foot disorder and denied service connection for both a cardiopulmonary disorder to include COPD and a bilateral knee disorder.  In February 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the Albuquerque, New Mexico, Regional Office (RO).  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Veteran expressly withdrew his appeal from the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for a left heel and foot disorder and the denial of service connection for a bilateral knee disorder.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran had active service from August 1972 to August 1974.  

2.  On April 18, 2012, the Board was notified that the Veteran had died in February 2012.  

CONCLUSION OF LAW

In light of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the Veteran's claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the Veteran died during the pendency of the instant appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, and 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47(1994).  This appeal on the merits has become moot by virtue of the Veteran's death.  Therefore, it must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.  



		
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


